Opinion issued November 13, 2003 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00452-CR
____________

FRANKLIN PIERCE CURRIER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 14
Harris County, Texas
Trial Court Cause No. 1145319



 
MEMORANDUM  OPINION
                Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant.  Although no longer required by the Texas Rules of Appellate
Procedure, the motion was also signed by his counsel.  See Tex. R. App. P. 42.2(a).
               We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
               The clerk of this Court is directed to issue the mandate immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).